Order entered June 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00835-CV

                   ECLAT PRIVATE EQUITY, INC. ET AL, Appellants

                                             V.

                                HASSAN PARSA, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-05093

                                         ORDER
         We GRANT appellants’ second agreed motion to extend time to file reply brief and

ORDER the brief tendered to the Clerk of the Court June 16, 2014 filed as of the date of this

order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE